                                                                           c^TES


                                                                            DEC 1 9 2018
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK                                                   EOglVEN-G'
                                                                                 district


UNITED STATES OF AMERICA,                               DECISION AND ORDER


             V.                                         I:15-CR-00I42 EAW


DAVID PIRK, ANDRE JENKINS a/k/a
Eittle Bear, and TIMOTHY ENIX a/k/a Blaze,

                     Defendants.




I.    INTRODUCTION


       Defendants David Pirk ("Pirk"), Andre Jenkins ("Jenkins"), and Timothy Enix

("Enix")(eollectively "Defendants") were eonvicted after a four-month jury trial on May

18, 2018, of various erimes as charged in the Second Superseding Indictment pertaining to

the operation of the Kingsmen Motorcycle Club ("KMC"). Sentencing is scheduled for

February 28, 2019.

       This Decision and Order resolves Defendants' post-verdict motions filed pursuant

to Federal Rules of Criminal Procedure 29(c) and 33 (Dkt. 1322; Dkt. 1325; Dkt. 1326),

except for Defendants' challenges based upon Sessions v. Dimaya,        U.S.      , 138 S.Ct.

1204 (2018).' Upon due consideration of the parties' submissions and the evidence set

forth during trial, and for the reasons set forth below, the Court denies Defendants' post-



'      Defendants seek to set aside their convictions on Count 2 for violations of 18 U.S.C.
§ 924(c)(l)(A)(i) and 2, based upon the Supreme Court's decision m Dimaya. (Dkt. 1322-1
at 6; Dkt. 1325-1 at 16). The Court accepted additional briefing and conducted further oral
argument with respect to the Dimaya issues, and it intends to issue a separate Decision and
Order addressing that aspect of the post-verdict motions.

                                             1
verdict motions, except the Court continues to reserve decision on the post-verdict motions

seeking to set aside each Defendant's conviction on Count 2 based upon Dimaya.

II.    FACTUAL AND PROCEDURAL BACKGROUND


       Defendants were charged, along with 13 other defendants,^ by a 46-count Second

Superseding Indictment returned on March 16, 2016. (Dkt. 33 (hereinafter "the

Indictment" or "SSI")). The Indictment portrayed a violent motorcycle club engaged in

drug trafficking and firearms offenses, obsessed with maintaining its perceived power and

preventing members from "jumping patch" to rival biker clubs through the use of threats,

intimidation, and violence, ultimately escalating to the execution-style murders of two

allegedly disloyal members (Paul Maue ("Maue") and Daniel "DJ" Szymanski

("Szymanski")) on September 6, 2014, at the KMC North Tonawanda Chapter clubhouse.

{Id. at ^ 59). The KMC operated clubhouses in New York, Tennessee, Pennsylvania, and

Florida. The evidence produced at triaf demonstrated that the organization functioned

through a strict hierarchal structure governed by written bylaws with dues paid through

each KMC chapter to the national organization in Florida. Pirk served at the top of the

organization as National President, and Enix operated as his righthand man as the



^      All other defendants entered into pleas prior to trial, including the additional four
defendants who were charged by separate indictment in Case No. 1:17-CR-00189-BAW.
As a result, a total of 20 defendants have been convicted for their crimes related to the
KMC.


^      The entire trial transcript has not yet been prepared, and therefore the Court is
primarily relying on its notes in connection with its recitation of the evidence in this
Decision and Order. Ofcourse, ifthe certified transcripts differ from the Court's recitation
of the evidence, the transcripts control.
                                            -2-
Florida/Tennessee Regional President. Jenkins served as a Nomad,an enforcer who acted

on behalf ofthe National President and who killed Maue and Szymanski.

       The Indictment charged Pirk in eight separate counts,'* as follows:

      (1)     Count 1—RICO^ Conspiracy in violation of 18 U.S.C. § 1962(d);

      (2)     Count 2—^Possession ofFirearms in Furtherance ofCrime ofViolence
              (the RICO Conspiracy charged in Count 1), in violation of 18 U.S.C.
              §§924(c)(l)(A)(i)and2;

      (3)     Count 3 (Count 19 in SSI)—^Murder in Aid of Racketeering in
              violation of VICAR,^ 18 U.S.C. §§ 1959(a)(1) and 2;

      (4)     Count 4 (Count 20 in SSI)—^Murder in Aid of Racketeering in
              violation of VICAR, 18 U.S.C. §§1959(a)(I) and 2;

      (5)     Count 5 (Count 21 in SSI)—Possession and Discharge of Firearm in
              Furtherance of Crime of Violence (the VICAR murder charged in
              Count 3), in violation of 18 U.S.C. §§ 924(c)(l)(A)(iii), 924(j), and 2;

      (6)     Count 6(Count 22 in SSI)—^Possession and Discharge of Firearm in
              Furtherance of Crime of Violence (the VICAR murder charged in
              Count 4), in violation of 18 U.S.C. §§ 924(c)(l)(A)(iii), 924(j), and 2;

      (7)     Count 8(Count 45 in SSI)—^Using and Maintaining the KMC South
              Buffalo Chapter's Clubhouse for Drug Dealing, in violation of 21
              U.S.C. § 856(a)(1) and 18 U.S.C. § 2; and




'*     Although there were 46 separate counts set forth in the SSI (Dkt. 33), Defendants
were charged in only nine of those counts. Therefore, the counts were renumbered for
purposes of trial. (Dkt. 1256; Dkt. 1257). For purposes of this Decision and Order, the
Court will use the renumbered counts as used at trial, but during its initial recitation ofeach
count, the Court will, where applicable, also refer to the SSI's numbering.

^      "RICO"refers to the Racketeer Influenced and Corrupt Organizations Act, codified
at 18 U.S.C. §§ 1961-1968.

^     "VICAR"refers to the Violent Crimes in Aid ofRacketeering statute, codified at 18
U.S.C. § 1959.
                                             -3-
      (8)     Count 9(Count 46 in SSI)—^Possession ofFirearms in Furtherance of
              Drug Trafficking Crime (the Drug Premises violation charged in
              Count 8), in violation of 18 U.S.C. §§ 924(c)(l)(A)(i) and 2.

       Jenkins was charged in the same eight counts as Pirk, and he was also charged in a

ninth count—Count 7 (Count 23 of the SSI)—^with being a Felon in Possession of a

Firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). In addition, the Indictment

alleged Special Sentencing Factors for Pirk and Jenkins on Count 1, pertaining to the deaths

of Maue and Szymanski.

       The Indictment charged Enix with a total of four counts: Count 1 (the RICO

conspiracy in violation of 18 U.S.C. § 1962(d)); Count 2 (possession of firearms in

furtherance ofRICO conspiracy in violation of 18 U.S.C. §§ 924(c)(l)(A)(i)and 2); Count

8 (Using and Maintaining the KMC South Buffalo Chapter's clubhouse for drug dealing,

in violation of 21 U.S.C. § 856(a)(1) and 18 U.S.C. § 2); and Count 9 (possession of

firearms in furtherance ofdrug trafficking, in violation of 18 U.S.C. §§ 924(c)(l)(A)(i) and

2).

       The trial spanned a total of four months. Jury selection commenced on January 16,

2018, and consumed multiple days of written and oral questioning, in both a group and

individual setting, driven in large part by the pretrial publicity that had surrounded the case,

including Jenkins' murder conviction in New York State court and the Court's decision to

exclude that evidence. Jury selection concluded on February 7, 2018, when twelve jurors

and six alternates were selected. Opening statements began on February 20, 2018, with

the Government commencing its presentation of proof on February 22, 2018. The

Government's case continued for 10 weeks through May 3, 2018, when the Government

                                             -4-
rested. The Government called over 60 witnesses, including many high-ranking KMC

members who cooperated with the Government and provided inside information as to the

operation of the club. The Government entered over 800 exhibits into evidence including

videos and other photographic evidence, phone records, Facebook messages, DNA

evidence, ballistic evidence, and KMC meeting minutes.

      Defendants put on a case that lasted one week. Pirk presented proof on May 7

through 9, including his own testimony, and Enix presented proof on May 9 through 11,

including his own testimony. Jenkins elected not to present any proof.

      Thus, the proof alone consumed 11 full weeks. Counsel presented closing

arguments on May 14 and 15, and the Court charged the jury on May 15 and 16, with the

jury commencing its deliberations on May 16, 2018.

       On May 18, 2018, the jury returned guilty verdicts with respect to each Defendant

on each of the counts charged. (Dkt. 1258; Dkt. 1259).

       On June 25, 2018, pursuant to the schedule set by the Court, Defendants filed post-

verdict motions pursuant to Federal Rules of Criminal Procedure 29(c)and 33. (Dkt. 1322

(Enix); Dkt. 1325 (Pirk); Dkt. 1326(Jenkins)). On August 1 and 3,2018,the Government

filed responses in opposition of each of Defendants' motions. (Dkt. 1367 (Enix 0pp.);

Dkt. 1370 (Pirk 0pp.); Dkt. 1371 (Jenkins 0pp.)). On August 10, 2018, Defendants each

filed reply papers in further support of their motions. (Dkt. 1379 (Jenkins Reply); Dkt.

1381 (Pirk Reply); Dkt. 1382(Enix Reply)). On August 17, 2018,the Government filed a

consolidated sur-reply to Defendants' reply papers. (Dkt. 1388). Oral argument was held


                                           -5-
before the undersigned on August 21, 2018, at which time the Court reserved decision.

(Dkt. 1391).^

III.   LEGAL STANDARDS


       A.       Rule 29 Standard


       Rule 29(c)(1) of the Federal Rules of Criminal Procedure provides that "[a]

defendant may move for a judgment of acquittal, or renew such a motion, within 14 days

after a guilty verdict   " The standard on a motion for ajudgment ofacquittal is stringent,

and a defendant claiming that he was convicted based on insufficient evidence "bears a

very heavy burden." United States v. Blackwood, 366 F. App'x 207, 209(2d Cir. 2010)

(quoting United States v. Desena, 287 F.3d 170, 177 (2d Cir. 2002)). "In considering a

motion for judgment of acquittal, the court must view the evidence presented in the light

most favorable to the government." United States v. Guadagna, 183 F.3d 122, 129 (2d

Cir. 1999). Accordingly,"[a]ll permissible inferences must be drawn in the government's

favor." Id.


       "If any rational trier of fact could have found the essential elements of the crime,

the conviction must stand." United States v. Puzzo, 928 F.2d 1356, 1361 (2d Cir. 1991)




^      As noted previously, the Court accepted further briefing and argument concerning
the Dimaya issues. Specifically, a status conference was held before the undersigned on
September 25, 2018(Dkt. 1408), and the Court agreed to accept further briefing and hear
additional oral argument due to subsequent caselaw developments related to the Dimaya
issues. The Government and Enix filed simultaneous supplemental briefs on November 7,
2018 (Dkt. 1462 (Enix); Dkt. 1463 (Gov't)), and oral argument was held before the
undersigned on November 14,2018(Dkt. 1465), at which time the Court reserved decision.
As noted above, the Court will separately address Defendants' post-verdict motions
seeking to set aside their convictions on Count 2 based on Dimaya.
                                            -6-
(quotation and citation omitted). "The test is whether the jury, drawing reasonable

inferences from the evidence, may fairly and logically have concluded that the defendant

was guilty beyond a reasonable doubt." Id.(quotation and citation omitted). The evidence

must be viewed "in its totality, not in isolation," United States v. Huezo,546 F.3d 174, 178

(2d Cir. 2008)(quotation and citation omitted),"as each fact may gain color from others,"

Guadagna, 183 F.3d at 130. The Court may enter a judgment of acquittal only if the

evidence that the defendant committed the crime is "nonexistent or so meager that no

reasonable jury could find guilt beyond a reasonable doubt." Id. (quotation and citation

omitted).

       A district court must be careful not to usurp the role of the jury. "Rule 29(c) does

not provide the trial court with an opportunity to 'substitute its own determination of...

the weight ofthe evidence and the reasonable inferences to be drawn for that ofthe jury.'"

Id. at 129(alteration in original)(quoting United States v. Mariani, 725 F.2d 862, 865(2d

Cir. 1984)). "[A]jury's verdict will be sustained ifthere is substantial evidence, taking the

view most favorable to the govemnient, to support it." United States v. Nersesian, 824

F.2d 1294, 1324 (2d Cir. 1987). The government is not required "to preclude every

reasonable hypothesis which is consistent with innocence." United States v. Chang An-Lo,

851 F.2d 547, 554(2d Cir. 1988)(citing United States v. Fiore, 821 F.2d 127, 128(2d Cir.

 1987)). Further, "the jury's verdict may be based entirely on circumstantial evidence."

 United States v. Martinez, 54 F.3d 1040, 1043(2d Cir. 1995).




                                            -7-
       B.     Rule 33 Standard


       Rule 33 of the Federal Rules of Criminal Procedure allows a court to vacate a


judgment and grant a new trial "if the interest ofjustice so requires." Fed. R. Grim. P.

33(a). In evaluating the sufficiency of the evidence for purposes of Rule 33, the Court

"must examine the entire case, take into account all facts and circumstances, and make an

objective evaluation." United States v. Ferguson,246 F.3d 129, 134(2d Cir. 2001). "The

ultimate test on a Rule 33 motion is whether letting a guilty verdict stand would be a

manifest injustice." Id. "The defendant bears the burden of proving that he is entitled to a

new trial under Rule 33    " United States v. McCourty,562 F.3d 458,475(2d Cir. 2009).

      "Because motions for a new trial are disfavored in this Circuit the standard for

granting such a motion is strict; that is, newly discovered evidence must be of a sort that

could, if believed, change the verdict." United States v. Gambino, 59 F.3d 353, 364 (2d

Cir. 1995). Indeed, to justify the granting of a Rule 33 motion,"a district court must find

that there is a real concern that an innocent person may have been convicted." McCourty,

562 F.3d at 475 (quotation and citation omitted). For these reasons, a court will grant a

new trial only "in the most extraordinary circumstances." United States v. Locascio,6 F.3d

924, 949(2d Cir. 1993).

IV.    ENIX^S SUFFICIENCY-BASED CHALLENGES TO COUNT 2

       In addition to challenging his conviction on Count 2 based on Dimaya,Enix argues

that the conviction must be set aside pursuant to Rule 29(c) because "the evidence is

insufficient to sustain his conviction as to that Count because he never agreed that a

member of the racketeering conspiracy would attempt, solicit, or conspire to engage in
                                           -8-
murder in violation of Florida law." (Dkt. 1322-1 at 22). He additionally argues that the

proof was insufficient to convict him under an aiding or abetting or Pinkerton theory of

liability. (Id. at 24).

       The Court instructed the jury that in order to convict Enix of the § 924(c) charge in

Count 2, it would need to unanimously conclude that the Government proved each of the

following elements beyond a reasonable doubt: (1) Enix committed a crime of violence

for which he might be prosecuted in a court of the United States; and (2) he knowingly

possessed a firearm in furtherance ofthe crime of violence. The Court also instructed the

jury that Enix was charged as both a principal and an aider and abettor with respect to

Count 2, and that if the crime charged in Count 2 was committed by another person, but

Enix took an affirmative act in furtherance of the underlying crime with the intent to

facilitate the offense's commission,^ then he could be found guilty ofthe crime as an aider

and abettor.


       The Court also gave an instruction pursuant to Pinkerton v. United States, 328 U.S.

640(1946),that ifthe jury concluded Enix was a member ofthe RICO conspiracy charged

in Count 1, then they may find him guilty of the § 924(c) charge in Count 2, if they

concluded that the Government proved beyond a reasonable doubt: (1) that the crime



^      Consistent with i?05emo«(iv. United States, 572 U.S.65(2014),the Court instructed
the jury that the Government must prove that Enix had advance knowledge that an
accomplice would be possessing, using, or carrying a firearm during the commission ofthe
crime of violence because it was not enough to have intent with respect to the RICO
conspiracy; rather, Enix must have the requisite intent concerning the entirety ofthe crime,
including the firearm possession.

                                           -9-
charged in Count 2 was committed;(2)that the person(s) committing the crime charged in

Count 2 was a member of the conspiracy; (3) that the crime charged in Count 2 was

committed pursuant to a common plan and understanding existing among the conspirators;

(4) that Enix was a member of the conspiracy at the time the crime in Count 2 was

committed; and (5) that Enix could have reasonably foreseen that the substantive crime

charged in Count 2 might be committed by his co-conspirators.

       Defendant's sufficiency argument focuses on the special interrogatories answered

by thejury as part ofthe verdict form to address the uncertainty concerning the implications

of the Dimaya decision. By way of background, when the Court charged the jury on May

15 and 16,2018,the Supreme Court one month earlier had declared that 18 U.S.C. § 16(b)

as incorporated into the Immigration and Nationality Act's definition of "aggravated

felony" at 8 U.S.C. § 1101(a)(43)(F) was impermissibly vague in violation of due process.

Dimaya, 138 S.Ct. at 1215. As acknowledged by Justice Roberts in his dissenting opinion,

"§ 16 serves as the universal definition of'crime of violence' for all ofTitle 18," including

the definition applicable to § 924(c), and therefore, the Court's holding in Dimaya "calls

into question convictions" under § 924(c). 138 S.Ct. at 1241. Weeks after Dimaya was

issued, the Second Circuit issued an amended decision in United States v. Hill, 890 F.3d

51 (2d Cir. 2018), removing its discussion about whether Hobbs Act robbery constituted a

crime of violence under § 924(c)(3)(B) and expressing no view as to whether that clause

was void for vagueness, id. at 53 n.2, and the Tenth Circuit Court of Appeals (the only

circuit court at the time the jury was charged in this case to have addressed the issue post-



                                             10-
Dimaya) concluded that Dimaya's reasoning extended to § 924(c)(3)(B) and rendered it

unconstitutionally vague, United States v. Salas, 889 F.3d 681,686(10th Cir. 2018).^

      Due to these developments and in an effort to provide the parties, this Court, and

any appellate court insight into the jury's reasoning with respect to its findings on Count

2, the Court instructed the jury to make specific findings as part of its consideration of

Count 2, as to the racketeering activity (if any) that each Defendant agreed would be

committed by a member of the conspiracy. Not all charged predicate acts were part of the

questions posed to the jury; only those that could potentially qualify as crimes of violence

if charged as substantive offenses—^namely murder (under New York and Florida law),

robbery (under New York and Florida law, and the Hobbs Act), and kidnapping (under

Florida law).

       The jury returned a guilty verdict on Count 2 with respect to Enix, and when

answering the special interrogatories, it identified Enix as having agreed with at least one

other co-conspirator that murder, in violation of Florida Statutes Annotated

§§ 782.04(l)(a)(l), 782.04(l)(a)(2)(d)-(f), and 777.04(l)-(3), would be committed by a

member ofthe conspiracy in the conduct ofthe affairs ofthe enterprise. Thejury answered

"no" with respect to Enix concerning the other identified predicate acts that potentially

constituted crimes of violence (i.e., murder under New York law,robbery under New York

and Florida law and the Hobbs Act, and kidnapping under Florida law).



^      More recently, on September 10,2018, the Second Circuit decided United States v.
Barrett, 903 F.3d 166(2d Cir. 2018), holding that § 924(c)(3)(B) is not unconstitutionally
vague. The implications of Barrett and the D/maya-related issues raised by Defendants
will be addressed in a separate Decision and Order.
                                           - 11 -
       Enix now argues that the evidence was not sufficient to sustain a conclusion that he

agreed that a member ofthe RICO conspiracy would commit murder under Florida law.'"

(Dkt. 1322-1 at 22-24). The Court disagrees.

       Drawing all inferences in favor of the Government, the Court concludes that the

evidence was sufficient to convict Enix on Count 2. Evidence was admitted that in or about


January 2014, Filip Caruso ("Caruso") and David Masse travelled to Florida and met with

Enix, Pirk, and other KMC members to plan an effort to retrieve KMC property from the

Pagans (a rival motorcycle club)"by any means necessary." Although that initial effort

did not come to fruition, a subsequent meeting with the Pagans occurred in 2014.

Testimony was introduced from multiple witnesses that Enix was armed during that

subsequent meeting with the Pagans, the purpose of which was to retrieve KMC property.

The jury, drawing reasonable inferences from the evidence, could fairly and logically

conclude that Enix was guilty beyond a reasonable doubt of planning to kill the Pagans if




        In its separate Decision and Order on the Dimaya issues, the Court will address
whether, even if Enix did not specifically agree to the commission of a predicate crime of
violence, he may nonetheless be convicted of Count 2. In other words, "the agreement
proscribed by section 1962(d) is [a] conspiracy to participate in a charged enterprise's
affairs, not [a] conspiracy to commit predicate acts." United States v. Yannotti, 541 F.3d
112, 121 (2d Cir. 2008)(alterations in original). Thus, if the charged RICO conspiracy
qualifies as a crime ofviolence,then any member ofthe conspiracy may arguably be found
guilty of violating § 924(c) by possessing firearms in furtherance of that conspiracy, even
if the defendant did not specifically agree to the commission of violent predicate acts. As
a result, even if the evidence was not sufficient to support the jury's finding as to Enix's
agreement concerning the violation ofthe Florida murder statutes, that does not mean that
his conviction on Count 2 must be set aside. However, since the Court concludes that the
evidence was sufficient to find that Enix agreed that a member of the conspiracy would
violate the Florida murder statutes, it does not need to address this alternative point for
purposes of this Decision and Order.
                                           - 12-
he and the other KMC members were unable to voluntarily retrieve the KMC property.

Although Enix contends that he was armed only for purposes of"self-defense"(Dkt. 1382

at 28), that not only misses the point ofthe § 924(c)offense charged in Count 2, but Enix's

version of events was not credited by the jury. The evidence produced at trial supported a

conclusion that Enix, Pirk, Jenkins, and other KMC members planned and plotted their

meeting with the Pagans in 2014, and then travelled to that meeting prepared to engage in

warfare with the Pagans if they were unable to retrieve their property. While violence did

not become necessary, and Pirk and Enix were able to negotiate the return of the KMC

property, the evidence supported the jury's conclusion that the KMC members (including

Enix) were prepared to use their firearms if necessary. Drawing all inferences in favor of

the Government, the jury could have reasonably concluded that Enix solicited people and

helped come up with a plan, and took steps toward achieving the plan,to ultimately murder

members of the Pagans if the KMC members were unable to retrieve their property. The

evidence suggested that Enix helped recruit the right people who were willing to use their

firearms if necessary in the meeting with the Pagans, and he went to that meeting with

those individuals, armed with firearms and a plan of attack. Thus, based on the proof at

trial, the jury could have reasonably concluded that Enix possessed a firearm in a manner

that facilitated the RICO conspiracy in Count 1. As a result, Enix's Rule 29(c) motion on

this ground must be denied.




                                            13 -
V.    DEFENDANTS' SUFFICIENCY-BASED CHALLENGES TO COUNTS 8
      AND 9


      Enix argues that the proof was insufficient at trial to sustain his convictions on

Counts 8 and 9. (Dkt. 1322-1 at 25-36). Pirk joins in Enix's motion to vacate his

conviction on Count 8(Dkt. 1325-1 at 18-19), and moves to vacate his conviction on Count

9 {id. at 14-16). Jenkins also moves to vacate his convictions on Counts 8 and 9. (Dkt.

1326 at 5).

       A.     The Rule 29(c) Motions Directed to Count 8


      The evidence was sufficient to convict Defendants on Count 8, which charged them

with using or maintaining the South Buffalo Chapter clubhouse as a premises for drug

manufacturing, distribution, or use, in violation of 21 U.S.C. § 856(a)(1) and 18 U.S.C.

§ 2. The Court instructed the jury that in order to convict a Defendant for a violation of

Count 8, they needed to find that the Government proved beyond a reasonable doubt that

the Defendant under consideration permanently or temporarily used or maintained the

South Buffalo Chapter clubhouse for the purpose of manufacturing, distributing, or using

cocaine or marijuana, and he acted knowingly. The Court finds that the jury, drawing

reasonable inferences from the evidence, could fairly and logically conclude that the

Government met its burden of proof with respect to each Defendant.

       One of Enix's arguments is that there was no evidence that the purpose of the

clubhouse was for drug use or distribution. (Dkt. 1322-1 at 27). The Court instructed the

jury that while the Government was not required to prove that drug activity was the only

purpose of using or maintaining the clubhouse, it needed to prove that drug activity was a

                                          - 14-
significant or important reason for maintaining the clubhouse. Viewing the evidence in the

light most favorable to the Government, the Court concludes that the evidence supported

the conclusion that an important reason for maintaining the South Buffalo clubhouse was

to use and distribute illegal drugs. Numerous witnesses testified about pervasive drug use

and distribution that occurred within the South Buffalo Chapter clubhouse and at all KMC

clubhouses. Witnesses also testified that the South Buffalo Chapter clubhouse (like all

clubhouses) was stocked with firearms, which are "tools of the trade" of drug dealers and

therefore evidence of drug dealing. See United States v. Vegas, 27 F.3d 773, 778(2d Cir.

1994)("[T]his Court has repeatedly approved the admission of firearms as evidence of

narcotics conspiracies, because drug dealers commonly keep firearms on their premises as

tools ofthe trade."(quotation and citation omitted)). In fact, a photograph was introduced

into evidence depicting Enix in the South Buffalo Chapter clubhouse posing with a firearm.

Evidence was introduced that the South Buffalo Chapter clubhouse was maintained like a

fortress, and there was also testimony that Pirk and Enix ordered the clubhouses cleared of

any contraband before law enforcement raided them, evidencing knowledge of illegal

activity occurring within the clubhouses. Additionally, evidence was introduced that Enix

paid the bills allowing for the continuing operation ofthe South Buffalo Chapter clubhouse,

and evidence was introduced at trial about drug use by all Defendants, including Enix.

       Based on that testimony and evidence, the jury could reasonably conclude that the

South Buffalo Chapter clubhouse was used or maintained for drug activity—indeed, it was

pervasive and a significant or important reason for the clubhouse's operations. There was

also evidence sufficient for the jury to find each Defendant used or maintained the
                                          - 15-
clubhouse as a drug premises, including Enix by virtue of his direct activities in keeping

the clubhouse open and the circumstantial evidence of his knowledge as to the drug

activities in the South Buffalo Chapter clubhouse. At a minimum, the jury, drawing

reasonable inferences from the evidence, could fairly and logically conclude that each

Defendant was guilty beyond a reasonable doubt as an aider and abettor on Count 8. In

addition, there was also evidence sufficient for the jury to find each Defendant guilty on

Count 8 under a Pinkerton theory of liability. See United States v. Masotto, 73 F.3d 1233,

1239 (2d Cir. 1996)("Under the Pinkerton theory of liability, a conspirator can be held

responsible for the substantive crimes committed by his co-conspirators to the extent those

offenses were reasonably foreseeable consequences of acts furthering the unlawful

agreement, even if he did not himself participate in the substantive crimes."); see also

United States v. Parkes,497 F.3d 220,232(2d Cir. 2007)("An offense by a co-conspirator

is deemed to be reasonably foreseeable if it is 'a necessary or natural consequence of the

unlawful agreement.'"(quoting Pinkerton v. United States, 328 U.S. at 648)).

       B.     The Rule 29(cl Motions Directed to Count 9


       Enix argues that there was insufficient evidence to convict him on Count 9,asserting

that the evidence failed to show that he possessed firearms with intent to further the drug

trafficking offense in Count 8. (Dkt. 1322-1 at 32-36). Pirk reiterates this argument, as

does Jenkins. (Dkt. 1325-1 at 14-16; Dkt. 1326 at 5).

       Viewing the evidence in the light most favorable to the Government,the Court must

reject Defendants' arguments. As recounted above, the photographic and testimonial

evidence established that the South Buffalo Chapter clubhouse, like all other KMC

                                          - 16-
clubhouses, contained several firearms, and that KMC members were engaged in drug use

and distribution inside that clubhouse. As to Pirk and Enix, the evidence established that

they were part ofthe KMC leadership and controlled the club through the established chain

of command. By way of example, evidence was introduced that Enix acted as Pirk's

spokesperson and orchestrated club activities through Facebook communications,

including support of the activities at the South Buffalo Chapter clubhouse and support of

KMC members who were drug dealers. Evidence was introduced that the possession of

firearms permeated the operation of the club—^they were a fundamental tool possessed by

KMC members while engaging in the activities necessitated by club membership.

       In the very least, there was sufficient evidence that Defendants were liable for the

§ 924(c) offense in Count 9 as aiders and abettors, or under a Pinkerton theory of liability.

With respect to aiding and abetting, the evidence was sufficient for a reasonable jury to

conclude that each Defendant had advance knowledge that an accomplice would be

possessing a firearm in furtherance of maintaining or using the South Buffalo Chapter

clubhouse for drug use or distribution. Again, there was a photograph of Enix introduced

at trial depicting him holding a firearm (along with other KMC members doing the same)

in the South Buffalo Chapter clubhouse. Moreover, like the other clubhouses, firearms

were stored at the South Buffalo Chapter clubhouse for protection, and the evidence

demonstrated that KMC members were regularly armed.

       "[A] defendant may be guilty of a § 924(c) violation under a Pinkerton theory if:

(1) the defendant conspired to commit a crime involving violence or drug trafficking;

(2)the § 924(c)offense was committed in furtherance ofthe conspiracy; and(3)the offense

                                           -17-
was a reasonably foreseeable consequence of an act furthering the unlawful agreement."

Rosario v. United States, 164 F.3d 729, 734 (2d Cir. 1998). The evidence supports the

conclusion that one of the objectives of the KMC was to provide drugs at all clubhouses,

including the South Buffalo Chapter clubhouse. Indeed, a reasonable jury could conclude

that the KMC maximized its profits through this drug dealing by attracting members into

the clubhouses. Witnesses testified that the South Buffalo Chapter clubhouse was heavily

armed in order to protect its contents, including its drugs. "Recognizing that in the drug

culture, firearms are the tools of the trade, any reasonable juror would conclude that the

§ 924(c) violations were a reasonably foreseeable concomitant to the drug sales." Id. at

735 (quotation and citation omitted). Drawing all reasonable inferences in favor of the

Government,as the Court must on a Rule 29(c) motion, the evidence sufficiently supported

the jury's findings with respect to Count 9.

VI.    ENIX'S UNANIMITY-BASED CHALLENGE TO COUNT 1

       Enix argues that the conviction on Count 1 must be set aside pursuant to Rule 29(c)

because the jury found that Enix joined an agreement that is different than the agreements

that Pirk and Jenkins joined. (Dkt. 1322-1 at 36-47). Enix bases his argument on thejury's

conclusions in the Count 2 special verdict interrogatories that Enix did not agree to any

violation of the New York Penal Law or the Hobbs Act, whereas the jury found that Pirk

and Jenkins agreed to the New York Penal Law violations and that Pirk additionally agreed

to the Hobbs Act violation. (Dkt. 1258 at 3-8). The Court rejects Enix's arguments.




                                               18-
       First, a conspirator need not have full knowledge of all aspects ofthe conspiracy:

       [T]here is no rule requiring the government to prove that a conspirator knew
       of all criminal acts by insiders in furtherance of the conspiracy.
               No theory requires co-conspirators to have such knowledge. To be
       convicted as a conspirator, one must be shown to have possessed knowledge
       ofonly the general contours ofthe conspiracy.... While we have held that
       too little knowledge may undermine a conspiracy conviction, there is no
       requirement that a defendant must have been omniscient.

United States v. Zichettello, 208 F.3d 72, ICQ (emphasis added). Second, nowhere on the

verdict sheet does it state that the listed racketeering acts are the only ones to which a guilty

defendant agreed as part of the conspiracy; not every charged racketeering act was listed.

{See Dkt. 1258). Third, the jury is presumed to have followed the Court's instruction

regarding the need for unanimity with respect to the type or types of racketeering activity

a defendant agreed would be committed as part of the conspiracy. See United States v.

Snype,441 F.3d 119, 129(2d Cir. 2006)("[T]he law recognizes a strong presumption that

juries follow limiting instructions."). Nothing in the special verdict sheet undermines that

presumption; for example,the jury could have unanimously agreed that Defendants agreed

to commit a type or types of racketeering acts that were not listed on the special verdict

sheet for Count 2. Similarly, the jury did conclude that all three Defendants agreed to the

predicate racketeering activity involving murder under Florida law.

       A theory of the case pursued at trial by Defendants was that they were not part of

the same alleged conspiracy—and that there was a difference between the Florida BCMC

activities and those "up north" with the KMC in New York. Plainly, the jury's verdict

reflected a rejection ofthis defense theory, and it would not be appropriate for the Court to

set aside the jury's findings based upon the evidence presented in this case.
                                             - 19-
VII.   PIRK^S ENTERPRISE-BASED CHALLENGE TO COUNT 1


       Pirk argues that the Government failed to present sufficient evidence of an

enterprise and that, pursuant to Rule 29(c),the Court should vacate his conviction on Count

1 (and related counts, such as Count 2). (Dkt. 1325-1 at 16-17). Pirk raised a similar

argument in his pretrial motion to dismiss, and the Court rejected it. See United States v.

Pirk, 267 F. Supp. 3d 406,417-22(W.D.N.Y. 2017). The Court finds no reason to depart

from its earlier ruling.

       First, proofofenterprise is not necessary to convict a defendant ofRICO conspiracy.

In United States v. Applins,637 F.3d 59(2d Cir. 2011), the Second Circuit concluded that

the establishment of an enterprise is not a necessary element of RICO conspiracy. With

respect to the "enterprise" requirement, the Second Circuit explained:"A RICO enterprise

'is proved by evidence of an ongoing organization, formal or informal, and by evidence

that the various associates function as a continuing unit.' RICO reaches'a group ofpersons

associated together for a common purpose of engaging in a course of conduct.'" Id. at 73

(quoting United States v. Turkette, 452 U.S. 576, 580, 583 (1981)). The Second Circuit

further explained: "[T]he existence of an association-in-fact is oftentimes more readily

proven by 'what it does, rather than by abstract analysis of its structure.' For this reason,

[the Second Circuit has] stated that 'proof of various racketeering acts may be relied on to

establish the existence of the charged enterprise.'" Id. (quoting United States v. Coonan,

938 F.2d 1553, 1559, 1560(2d Cir. 1991)). Nevertheless, it concluded, based on Salinas

V. United States, 522 U.S. 52(1997), that existence of an enterprise is not an element of

RICO conspiracy:

                                           -20-
       RICO conspiracy requires proof"that a defendant agreed with others (a) to
       conduct the affairs of an enterprise(b)through a pattern ofracketeering" and
       that "the conduct prong requires only that conspirators reached a meeting of
       the minds as to the operating ofthe affairs ofthe enterprise through a pattern
       of racketeering conduct."

Id. at 77 (quoting United States v. Basciano, 599 F.3d 184, 199(2d Cir. 2010)). In other

words, "[u]nder Applins, it is clear that the government is not required to prove the

establishment ofan enterprise in order to convict Defendants ofRICO conspiracy." United

States V. Larson, No.07-CR-304S,2011 WL 6029985, at *5(W.D.N.Y. Dec. 5, 2011).

       Second, even if proof of an enterprise was required, the Government presented

ample evidence ofan enterprise in this case. In Boyle v. United States,556 U.S.938(2009),

the Supreme Court held that "an association-in-fact enterprise must have at least three

structural features: a purpose,relationships among those associated with the enterprise, and

longevity sufficient to permit these associates to pursue the enterprise's purpose." Id. at

946. In so holding, the Supreme Court rejected the petitioner's argument that a RICO

enterprise "must have at least some additional structural attributes, such as a structural

'hierarchy,' 'role differentiation,' a 'unique modus operandi,' a 'chain of command,'

'professionalism and sophistication of organization,' 'diversity and complexity of crimes,'

'membership dues, rules and regulations,' 'uncharged or additional crimes aside from

predicate acts,' an 'internal discipline mechanism,' 'regular meetings regarding enterprise

affairs,' an 'enterprise "name,"' and 'induction or initiation ceremonies and rituals.'" Id.

at 948.


       Here, the evidence more than satisfied the enterprise element. Even the aspects of

an enterprise that did not have to be established—such as chain of command, membership
                                           -21 -
dues, and rules and regulations—^were present here. Thus, while not a required element of

the charged RICO conspiracy pursuant to Applins, the evidence sufficiently established an

enterprise in this case.

 VIII. DEFENDANTS' MULTIPLICY CHALLENGE TO S 924(cl COUNTS


       Enix argues that the § 924(c) convictions on Counts 2 and 9 cannot both stand

because they involve the same predicate conduct charged in Count 1. (Dkt. 1322-1 at

41-43). Relying on the unpublished summary order issued by the Second Circuit in United

States V. Whyte,630 F. App'x 104(2d Cir. 2015), as well as the decisions in United States

 V. Finley,245 F.3d 199(2d Cir. 2001), and United States v. Wallace,447 F.3d 184(2d Cir.

2006), Enix contends that it is impermissible for two § 924(c) counts to be based on "the

same intertwined and overlapping conduct." (Dkt. 1322-1 at 41-43).^'



'•      In a footnote, Enix makes the point that where "a defendant would suffer a 25-year
 mandatory minimum sentence derived from Pinkerton liability arising out of the conduct
 of others," the circumstances favoring relief are particularly compelling. (Dkt. 1322-1 at
 43 n.l4). Not only does this argument misconstrue Enix's level of culpability, but the
 Court views the argument to be one of policy. No party has cited the Court to any caselaw
 supporting the notion that the multiplicity analysis for § 924(c) convictions is different
 when a defendant is convicted as an aider and abettor or under a Pinkerton theory of
 liability. The Court must evaluate Enix's multiplicity challenge based upon the law—^not
 based on any policy arguments as to the appropriateness or inappropriateness of a 25-year
 mandatory minimum consecutive sentence under the circumstances ofthis case.
         Pirk also bases his argument, in part, on the nature of the charges against him in
 Counts 5 and 6, wherein his alleged conduct was not as one who physically committed the
 two murders, but rather as one who aided and abetted Jenkins in committing the murders.
(Dkt. 1381 at 6). However, again, there is no caselaw cited by any party, and the Court is
not aware of any caselaw, suggesting that the multiplicity analysis is different where one
is charged as an accessory as opposed to a principal. In other words, the multiplicity
analysis is dependent on the underlying unit of prosecution, not the theory of liability for
 the § 924(c) count.

                                           -22-
         Pirk joins in Enix's argument with respect to Counts 2 and 9(Dkt. 1325-1 at 18-19),

and he also separately argues that Counts 2, 5 and 6 are multiplicitous, relying on the same

caselaw cited by Enix as well as United States v. Mejia, 545 F.3d 179(2d Cir. 2008),(id.

at 11-14). Jenkins has joined in the post-verdict motions of his co-defendants. (Dkt. 1326

at 8).

         The Government, relying on United States v. Arline, 835 F.3d 277(2d Cir. 2016),

and also citing to some ofthe same caselaw as Defendants, contends that different units of

prosecution and different conduct serve as the basis for each ofthe § 924(c)counts and, as

a result. Defendants' multiplicity arguments must be rejected. (Dkt. 1367 at 46-48).'^

         The Court finds it challenging to reconcile some ofthe Second Circuit's caselaw on

this issue. The Second Circuit itself has recognized the "wildly divergent interpretations"

among the circuits and "that reasoned application of § 924(c)(1) can be extremely

difficult." Finley, 245 F.3d at 206; see United States v. Rentz, 111 F.3d 1105, 1115 (10th

Cir. 2015)(en banc)(Gorsuch, J.)("We don't mean to suggest we think we've somehow

cracked § 924(c)'s code. Even now plenty of hard questions remain."). In part, the




       The Government also contends that Pirk's multiplicity argument directed to Counts
2,5,and 6 is barred based upon the Court's prior denial ofPirk's pretrial motion to dismiss.
(Dkt. 1370 at 4-5). See Pirk, 267 F. Supp. 3d at 427-28. The Court disagrees. "Where
there has been no prior conviction or acquittal,the Double Jeopardy Clause does not protect
against simultaneous prosecutions for the same offense, so long as no more than one
punishment is eventually imposed." United States v. Josephberg, 459 F.3d 350, 355 (2d
Cir. 2006). In other words, the Court does not agree that its prior denial of the pretrial
motion to dismiss precludes the same multiplicity argument being raised post-trial. Just
because more than one § 924(c) charge could proceed to trial does not mean that each
conviction must be sustained.


                                            -23 -
challenges arise from the interplay among different principles that apply when analyzing

separate § 924(c) charges for multiplicity, as well as the "widely-shared view that the

statute's text is ambiguous." Finley, 245 F.3d at 207. To unravel the multiplicity issues

raised by Defendants, the Court starts with a discussion of some basic principles, then

moves to a review of each of the counts at issue, the relevant caselaw, and ultimately a

conclusion regarding Defendants' multiplicity challenges.

       A.     Relevant Legal Principles


      "An indictment is multiplicitous when it charges a single offense as an offense

multiple times, in separate counts, when, in law and fact, only one crime has been

committed." United States v. Chacko, 169 F.3d 140, 145 (2d Cir. 1999). In other words,

"[a]n indictment is multiplicitous ifit charges the same crime in two counts." United States

V. Ansaldi, 'ill F.3d 118, 124(2d Cir. 2004). Punishment for a multiplicitous indictment

"violates the Double Jeopardy clause of the Fifth Amendment, subjecting a person to

punishment for the same crime more than once." Chacko, 169 F.3d at 145.

       "It is not determinative whether the same conduct underlies the counts; rather, it is

critical whether the 'offense'—in the legal sense, as defined by Congress—complained of

in one count is the same as that charged in another." Id. at 146. When the same statutory

violation is charged multiple times, as is the case with the § 924(c)charges in Counts 2, 5,

6, and 9, "the question is whether the facts underlying each count were intended by

Congress to constitute separate 'units' of prosecution." United States v. Ansaldi, ill F.3d

118, 124(2d Cir. 2004)(quoting Bell v. United States, 349 U.S. 81, 83-84(1955)).



                                            24-
       The appropriate unit of prosecution under § 924(c) is the underlying predicate

offense rather than the number of firearms. United States v. Lindsay, 985 F.2d 666, 674

(2d Cir. 1993). "Only where the defendant commits multiple ... violent crimes, and the

government can link the firearms to those crimes, may the government prosecute for

multiple violations of § 924(c)(1)." Id. On the other hand,"[w]here the government links

multiple firearms to a single crime, only one § 924(c)(1) violation occurs." Id.

       While double jeopardy principles primarily serve as the basis for a multiplicity

challenge to separate § 924(c)counts, principles ofstatutory interpretation and construction

must also be considered. See United States v. Medina,642 F. App'x 59,61 (2d Cir. 2016)

(recognizing that Lindsay's unit of prosecution inquiry was undertaken without any

reference to the Double Jeopardy Clause and suggesting that there is a separate, statutory

question at play). Moreover, due to the ambiguity of § 924(c)(1), the rule of lenity must

guide the statutory interpretation so that any doubt is "resolved against turning a single

transaction into multiple offenses." Finley, 245 F.3d at 207(quoting Bell, 349 U.S. at 672-

73).

       With those basic legal principles in mind, the Court now turns to a discussion of

each of the counts at issue.


       B.     The S 924(c) Counts


       Both Counts 2 and 9 charged violations of 18 U.S.C. §§ 924(c)(l)(A)(i) and 2, and

both covered the same time frame—on or before 2006 through the date ofthe return of the

Indictment. (Dkt. 1255 at 14, 19-20). However,the underlying predicate offenses serving

as the basis for Counts 2 and 9 differ. Count 2 charged a firearm offense in furtherance of
                                           -25 -
an alleged crime of violence—^the racketeering conspiracy charged in Count 1—and the

jury was specifically instructed that in order to convict on Count 2,they needed to conclude

that one or more ofthe objects ofthe conspiracy was committing a crime of violence.'^ In

contrast, Count 9 charged a firearm offense in furtherance of the substantive drug

trafficking crime charged in Count 8 relating to using or maintaining the South Buffalo

Chapter clubhouse for the purpose of distributing or using cocaine or marijuana.

       Count 1 alleged racketeering activity that included using or maintaining the South

Buffalo Chapter clubhouse for drug trafficking purposes, but it also alleged other drug

trafficking crimes as part of the racketeering activity, including violations of 21 U.S.C.

§ 856(a)(1) with respect to other clubhouses, possession with intent to distribute and

distribution of controlled substances in violation of 21 U.S.C. § 841(a)(1), and conspiracy

to do the same in violation of 21 U.S.C. § 846. Count 1 also alleged non-drug-related

racketeering activity including murder and robbery in violation of New York and Florida

law, Hobbs Act robbery, kidnapping in violation of Florida law, obstruction of justice,

witness tampering, and trafficking ofcontraband cigarettes. Moreover, while a conviction

on Count 8—and therefore Count 9—including as an aider and abettor or under a Pinkerton

theory of liability—required proof that the offense of using or maintaining the South


        Although not part of the elements charged for the RICO conspiracy, this was
included as part of the Court's instructions on Count 2 to address the Dimaya issues.
Specifically, the jury was charged that in their consideration of Count 2, ifthey concluded
that a Defendant was guilty of Count 1 as charged, they must also determine whether the
Government had proven that one or more of the objects of the racketeering conspiracy
charged in Count 1 was committing a crime of violence. As discussed previously, the jury
was asked to make specific findings as to certain racketeering activity that each Defendant
agreed would be committed as part of the racketeering conspiracy.
                                           -26-
Buffalo Chapter clubhouse for drug trafficking purposes was actually committed, a

conviction on Count 1 did not require proofthat any ofthe racketeering acts were actually

accomplished.

      Both Counts 5 and 6 charged violations of 18 U.S.C. §§ 924(c)(l)(A)(iii), 924(j),

and 2. Counts 5 and 6 related to the VICAR murders in aid of racketeering charged in

Counts 3 and 4, respectively, with Counts 3 and 5 charged for Maue's murder and Counts

4 and 6 charged for Szymanski's murder. The VICAR statutory violations charged in

Counts 3 and 4 (i.e., 18 U.S.C. § 1959(a)(1)) were not separately alleged as racketeering

activity in Count 1, although murder in violation of New York law was alleged as part of

Count I's racketeering activity.

      C.     Second Circuit Case Law


      In Lindsay, the defendant was convicted of a § 924(c) count related to a narcotics

conspiracy, which conspiracy charge was a lesser-included offense of the Continuing

Criminal Enterprise violation that also served as a separate predicate for another § 924(c)

count. 985 F.2d at 669. While not vacating the § 924(c) conviction based on the lesser-

included offense, the Second Circuit remanded for resentencing so that the two § 924(c)

convictions could be combined. Id. at 671. Among other principles, Lindsay teaches that

separate § 924(c) counts cannot stand based on two underlying predicate offenses where

one of the predicates is a lesser-included offense of the other. See id. at 674. In other

words, Lindsay focused on the underlying predicate offense as the appropriate unit of

prosecution, concluding that when that predicate offense is the same in law and fact



                                            27-
(including as a lesser-included offense of the other), the § 924(c) convictions cannot be

separated.

       Employing those principles, the Second Circuit in Whyte,630 F. App'x 104, a case

relied upon extensively by Enix (Dkt. 1322-1 at 42), concluded that separate § 924(c)

convictions could not stand where one was based on racketeering and racketeering

conspiracy counts, and the other was based on a narcotics conspiracy that served as part of

the alleged racketeering activity. The Second Circuit concluded that the two § 924(c)

counts were multiplicitous because "the predicates for [the defendant's] firearms

convictions are a lesser-included offense (the marijuana distribution conspiracy) and

greater offenses (the RICO offense and the RICO conspiracy)." Id. at 109.

       The Whyte court did not cite any authority for or provide any analysis or explanation

regarding its conclusion that that the marijuana distribution conspiracy was a lesser-

included offense of the RICO conspiracy count, and that conclusion conflicts with the

Second Circuit's prior caselaw holding otherwise. See United States v. Thomas, 757 F.2d

1359, 1370-71 (2d Cir. 1985) (finding that § 846 narcotics conspiracy was not lesser-

included offense of § 1962(d) conspiracy even though it was also alleged as part of

racketeering activity); see also Basciano, 599 F.3d at 199 ("To be sure, the violence

proscribed by § 1959 may sometimes be part of a pattern of racketeering proscribed by

§ 1962. Nevertheless, because distinct factual elements must be proved to establish

§ 1959(a)(5) and § 1962(d) conspiracies, a defendant may be prosecuted under both

statutes without violating the Double Jeopardy Clause.").           Moreover, Whyte, an

unpublished summary order, has never been cited by the Second Circuit or any other court.
                                           -28-
       Less than a year after the Whyte decision was issued, the Second Circuit in Arline,

835 F.3d 277, concluded that separate § 924(c) convictions should be allowed to stand

where one was predicated on a narcotics conspiracy dating from 2004 through 2011, and

the second § 924(c) count was predicated on a racketeering enterprise and conspiracy, but

"on occasions other than those described" in the first § 924(c) count. Id. at 279, 283. The

defendant challenged his conviction on both § 924(c) counts, arguing that they punished

simultaneous conduct because the predicates had a temporal overlap of about 5 years and

because the racketeering conspiracy alleged a pattern ofracketeering activity that included

"dealing in a controlled substance." Id. at 282. The Second Circuit rejected the defendant's

arguments, reasoning that the evidence that the defendant possessed multiple firearms on

separate occasions gave the jury ample basis to convict on two separate § 924(c) counts.

Id. at 283. The court explained as follows;

       [Ajlthough [the] incidents [of the defendant's gun possession] may have
       occurred within the same five-year period—or even in the same month or
       year—^the evidence at trial, and the Government's presentation of that
       evidence and argument to the jury, demonstrated that the guns were neither
       linked "to a single crime," nor based on the "continuous possession of a
       firearm in furtherance of simultaneous predicate offenses consisting of
       virtually the same conduct."

Id. at 282(quoting Lindsay, 985 F.2d at 674,then Wallace, 447 F.3d at 188).

       Notwithstanding the above caselaw, the Second Circuit has struck down separate

§ 924(c) convictions even where the underlying predicate offenses are not the same. In

Finley, 245 F.3d 199, the court concluded that § 924(c) does not support multiple firearm

convictions where a defendant possesses a single firearm during a single drug transaction

that results in separate drug possession and distribution offenses: "The statute does not

                                           -29-
clearly manifest an intention to punish a defendant twice for continuous possession of a

firearm in furtherance of simultaneous predicate offenses consisting of virtually the same

conduct." Id. at 207. In other words, the separate predicate offenses did not charge the

same offense, but nonetheless under the rule oflenity and statutory construction principles,

the court concluded that the separate § 924(c) convictions could not stand.

       Similarly, in Wallace,447 F.3d 184, one § 924(c)count charged that the defendants

used a firearm in furtherance ofthe conspiracy to distribute cocaine base charged in Count

One "and, in doing so, murdered Torres in violation of 18 U.S.C. §§ 924(c)(l)(A)(iii),

924(j)(l), and 2"; the other § 924(c)count charged that the defendant used a firearm during

a crime of violence (the drive-by shooting charged in Count Twelve in violation of 18

U.S.C. § 36(b)(2)(A)(prohibiting the firing of a weapon in furtherance of a major drug

offense)) "and in doing so, murdered Torres, again in violation of 18 U.S.C.

§§ 924(c)(l)(A)(iii), 924(j)(l), and 2." Id. at 186. The Court addressed the following

question: "whether the two § 924(c)(1) counts . . . were based on a single 'unit of

prosecution.'" /J. at 187-88. The Court explained:

       In determining the appropriate unit of prosecution under a criminal statute,
       we look to Congress, asking whether it clearly manifested an intention to
       punish a defendant twice for continuous possession of a firearm in
       furtherance of co-terminous predicate offenses involving essentially the
       same conduct. Where ambiguity or doubt exists about Congressional intent
       regarding the unit of prosecution, we apply the rule of lenity, which dictates
       that "if Congress does not fix the punishment for a federal offense clearly
       and without ambiguity, doubt will be resolved against turning a single
       transaction into multiple offenses."

Id. at 188 (quoting Finley, 245 F.3d at 207).



                                           -30
       The Wallace court explained that one § 924(c) count (Count Thirteen) was

predicated on the government proving that the defendant knowingly used a firearm during

and in relation to a drug trafficking offense, and in the course ofusing it, caused the murder

of Torres; the other § 924(c) count(Count Fourteen) was predicated on the government

proving that the defendant fired a weapon, in furtherance of a major drug offense, into a

group oftwo or more people with the intent to injure, and in the course of doing so, caused

the murder of Torres. Id. at 189-90. "The relevant conduct underlying the offenses

predicating Counts Thirteen and Fourteen consists ofthe same shooting." Id. at 189. Thus,

the underlying predicates were distinct crimes charged under different statutes, but the

court concluded that the firearm was possessed or used in furtherance of simultaneous

predicate offenses consisting of virtually the same conduct.

       However, in Mej'ia, 545 F.3d 179,the Second Circuit allowed the separate § 924(c)

convictions to stand. In Mejia, the defendant fired at a crowd in a parking lot from inside

a van, hitting two individuals. Id. at 183. He and his co-defendants then drove to another

parking lot, where the defendant handed the gun to another occupant ofthe van, who shot

a third victim in the second parking lot. Id. at 184. The defendant was charged with three

separate VICAR counts of assault to maintain his position in a racketeering enterprise

based on the three separate victims, in violation of 18 U.S.C. § 1959(a)(3), and with three

separate § 924(c)(l)(A)(iii) counts based on each of the § 1959(a)(3) charges. Id. The

Second Circuit rejected the notion that the shootings were a single incident, finding that

while they were "clustered in time and space, that clustering does not somehow merge

them into one predicate crime." Id. at 205-06. The court recognized Finely and Wallace

                                            -31 -
as the exception to the general rule set forth in Lindsay that the appropriate unit of

prosecution for a § 924(c) count is the predicate offense (i.e., the underlying crime of

violence or the drug trafficking crime), and concluded that none ofthe unique concerns at

play in Finley and Wallace were present so as to justify departing from the general rule.

Id. at 205-06;      also United States v. Salameh,261 F.3d271,279(2dCir.2001)(rejecting

multiplicity challenge to two § 924(c) convictions—one based on conspiracy to bomb

World Trade Center by, inter alia, transporting bomb to the site, and the other based on

assaulting Secret Service Agents by using the bomb to damage the World Trade Center).

       D.        The Court's Conclusions


       Several legal principles can be distilled from the above discussion, leading to the

Court's conclusion that Defendants' multiplicity challenges to their § 924(c) convictions

must be denied because each is linked to a distinct crime.


       First, the possession of a single firearm with simultaneous predicate offenses

consisting of virtually the same conduct cannot serve as the basis for separate § 924(c)

convictions, even where the underlying conduct is charged separately under different

statutory provisions. This principle is most relevant to the multiplicity challenge to Counts

5 and 6, based upon Jenkins' use of one firearm to murder both Maue and Szymanski on

September 6,2014, at the North Tonawanda Chapter clubhouse. The Court concludes that

this case is more similar to the scenario presented in Mejia, as opposed to Finley(involving

"virtually the same conduct with the same criminal motivation")or Wallace (involving the

same murder). Like Mejia,the unit of prosecution for Counts 5 and 6 is the VICAR statute

(in Mejia, the unit of prosecution was 18 U.S.C. § 1959(a)(3); here the unit of prosecution

                                           -32-
is 18 U.S.C. §§ 1959(a)(1) and 2). Also like Mejia, there are multiple shooting victims (in

Mejia, three victims were assaulted with firearms; here, two victims were murdered). See

Mejia, 545 F.3d at 183-84. By comparison, in Finley and Wallace, while different statutes

served as the basis for the underlying predicates of the § 924(c) charges, the conduct was

virtually the same. See Finley, 245 F.3d at 207; Wallace,447 F.3d at 189. In other words,

the conduct drives the result, and here, there were two separate murders constituting two

separate crimes. Even though only one firearm was involved and even though the murders

occurred during a single criminal episode lasting a brief period of time, Mejia precludes

Defendants' multiplicity arguments as to Counts 5 and 6: the "clustering" in time and space

of the shootings "does not somehow merge them into one predicate crime." 545 F.3d at

205-06. The principles set forth by Finley and Wallace do not stand for the proposition

that a defendant may escape the consecutive punishments imposed by § 924(c)because he

utilizes a single firearm to murder two individuals at or about the same time. The murders

were separate offenses constituting distinct crimes, and thus, they each may serve as the

basis for a separate § 924(c)conviction.

       Second, separate § 924(c) convictions cannot be based on units of prosecution that

are the same crimes for double jeopardy purposes, including as lesser-included offenses.

This principle relates most directly to Defendants' multiplicity challenge to the § 924(c)

conviction on Count 2 (based upon the underlying racketeering conspiracy). As noted

above,the racketeering activity alleged as part ofCount I's conspiracy also served, in part,

as the basis for separate substantive counts charged in Counts 3, 4, and 8, that supported

three additional § 924(c)charges in Counts 5,6,and 9, respectively. While Whyte suggests

                                           -33-
that the substantive counts here may be lesser-included offenses of the racketeering

conspiracy and thus would raise double jeopardy issues, 630 F. App'x at 109, this Court

respectfully disagrees. Whyte is a non-precedential summary order and "is therefore not

binding on this Court." United States v. Wider, 184 F. Supp. 3d 10, 16(E.D.N.Y. 2016);

see also 2d Cir. L.R.32.1.1 ("Rulings by summary order do not have precedential effect.").

Pursuant to binding Second Circuit precedent. Counts 3, 4, and 8 are not lesser-included

offenses of the racketeering conspiracy charged in Count 1. See Basciano, 599 F.3d at

196-97; Thomas, 757 F.2d at 1371. The substantive counts charged in Counts 3, 4, and 8

are not the same in law as the conspiracy charged in Count 1—Counts 3, 4, and 8 each

require proof of an element not contained in Count 1, and Count 1 requires proof of an

element not contained in Counts 3,4, and 8. See United States v. Dixon,509 U.S. 688,696

(1993); Blockburger v. United States, 284 U.S. 299, 304 (1932). Thus, double jeopardy

principles do not, in the Court's view, preclude imposition ofseparate § 924(c)convictions

based upon these four separate counts.

       Nonetheless, there is a third general principle that the Court must consider. Arline

suggests that the Court must examine whether the conduct at issue with each § 924(c)

conviction is distinct, separate and apart from any double jeopardy analysis. 835 F.3d at

282-83. Here, the Court concludes that the evidence that served as the basis for each

§ 924(c) count was not the same. The murder of Paul Maue served as the basis for the

Count 5 conviction, and the murder of DJ Szymanski served as the basis for the Count 6

conviction. For Count 2, the jury was instructed that it was based upon the allegation that

Count 1 was a crime of violence, and accordingly to convict on Count 2, the jury needed

                                          -34-
to conclude that an object ofthe conspiracy was a crime ofviolence. Because ofthe special

interrogatories that were answered for Count 2, it is evident that the jury concluded with

respect to Count 2 that each Defendant actually agreed to the commission of at least one

crime of violence having nothing to do with the murders of Maue and Szymanski (for all

three Defendants, murder under Florida law, and additionally Hobbs Act robbery for Pirk).

(See Dkt. 1258).''^ The murder allegations under Florida law were related to the dispute

with the Pagans in 2014, and the Hobbs Act robbery was related to the incident involving

the shutdown of the Springville Chapter on or about June 7, 2013. Thus, all three

Defendants were convicted ofa firearm offense in violation of§ 924(c)as charged in Count

2 for conduct separate and distinct from the murders ofPaul Maue and DJ Szymanski.

       Moreover, while the drug trafficking offense that served as the basis for the charge

in Count 8 also was alleged as part of the racketeering activity in Count 1, the § 924(c)

count charged in Count 9 was linked to a drug trafficking unit of prosecution (Count 8),

whereas the § 924(c) count charged in Count 2 was linked to an alleged crime of violence

(Count 1). Again, the jury was specifically instructed that in order to convict on Count 2,

it needed to conclude that objective(s) of the RICO conspiracy included crime(s) of

violence, whereas no such instruction was provided for Count 9. Additionally, the

Government specifically argued during its closing argument(both initially and then even

more directly during rebuttal) that the charges in Count 2 concerning the possession of


       The presence of the special interrogatories, while helpful to deciding the issue, is
not critical to the determination, because the Second Circuit has held that "the existence of
a 'second or subsequent' § 924(c) conviction is a sentencing factor that need not be
determined by a jury." Arline, 835 F.3d at 280.
                                           -35-
firearms were related to the fact that KMC members needed to possess firearms to allow

the club to function in the way it did and stand up to rivals—^whether it be the incident with

the Pagans in Florida in 2014,the incident with the Outlaws in Tennessee in May 2014, or

the incident with the defecting Springville Chapter in June 2013—whereas the possession

offirearms inside the South Buffalo Chapter clubhouse and fortifying that clubhouse where

drug possession and dealing was occurring related to the charges in Count 9.

       In sum, the Government produced evidence of Defendants' firearm possession on

multiple occasions and at different times and places; there was evidence that firearms were

possessed inside many ofthe KMC clubhouses, in Tennessee during the meeting with the

Outlaws, in Florida during the meeting with the Pagans, in New York during the

Springville Chapter shutdown, during the murders of Paul Maue and DJ S2ymanski, and

at various other times and places. Firearms were tools of the trade for KMC members,

including Jenkins, Pirk and Enix. The evidence produced at trial demonstrated that

Defendants and other KMC members possessed firearms in Florida, Tennessee, and New

York sufficient to conclude that the firearms were "neither linked 'to a single crime,' nor

based on the 'continuous possession of a firearm in furtherance of simultaneous predicate

offenses consisting of virtually the same conduct.'" Arline, 835 F.3d at 282 (quoting

Lindsay, 985 F.2d at 674,then Wallace,447 F.3d at 188). While the time period in Count

9 overlapped with Count 2, and while the murders at issues in Counts 5 and 6 occurred




                                             36-
during the time of the conspiracy, there was sufficient evidence of separate conduct to

allow the four separate § 924(c) convictions to stand.

       Accordingly, for the foregoing reasons. Defendants' motions in support of setting

aside the convictions under 18 U.S.C. § 924(c) based on multiplicity grounds, are denied.

IX.   PIRK'S CHALLENGE UNDER RULE 29(cl TO COUNTS 1 THROUGH 6
       BASED ON INSUFFICIENT ACCESSORIAL LIABILITY


       Pirk argues that the Court should vacate his convictions on Counts 1 through 6—all

of which,in his view, were dependent in whole or in part on his role in the killings of Maue

and Szymanski—^because there was no proof beyond a reasonable doubt that he aided,

abetted, counseled, commanded, induced, or procured Jenkins to murder them. (Dkt.

1325-1 at 5-10).

       Viewing the evidence in the light most favorable to the Government, which the

Court must do, the Court rejects Pirk's argument. There was ample evidence adduced at

trial to support the jury's finding that Pirk aided or abetted the murders of Maue and

Szymanski,including, but not limited to, the following:(1)testimony from co-conspirators

Roger Albright and Joseph Michael Long that Jenkins told each of them that Pirk told

Jenkins to "take care ofit" in reference to killing Maue and Szymanski;(2)testimony from

Thomas Koszuta (another co-conspirator) that, after the murders, Pirk stated that Jenkins

killed Maue and Szymanski and did what he had to do;(3)testimony from Robert Osbome

and Emmett Green that Pirk instructed KMC members to delete video from the clubhouses



       The Court notes that there was no request by Defendants to "give a specific jury
instruction or to pose an interrogatory as to the firearms at issue" in each of the § 924(c)
counts. See United States v. Barnes, 560 F. App'x 36, 43(2d Cir. 2014).
                                           -37-
that would put Jenkins at the clubhouse shortly after the murder;(4) testimony that Pirk

instructed the Tennessee KMC members not to retaliate against Jenkins for killing Maue

and Szymanski;(5) evidence demonstrating that Pirk and Jenkins travelled to New York

together and surreptitiously met prior to the murders;(6) Jenkins' instructions to Rene

Faulkner as he was leaving right before the murders to call Pirk using his "burner phone"

if anything happened; and(7)Pirk's telephone call to Maue right before he was murdered.

When considered with the significant evidence of a coverup encouraged by Pirk after the

murders, there was more than enough evidence for the jury to find that Pirk aided and

abetted the murders.


X.     PIRK'S ROSEMOND-BASED CHALLENGE TO COUNTS 5 AND 6


       Pirk argues that his convictions on Counts 5 and 6—^the § 924(j) counts related to

the VICAR murder counts set forth in Counts 3 and 4—must be set aside under Rule 29(c)

because he had no advance knowledge that Jenkins would carry a firearm when he killed

Maue and Szymanski. (Dkt. 1325-1 at 10-11). In support of this argument, Pirk cites

Rosemond v. United States, 572 U.S.65(2014). In that case, the Supreme Court held that,

to aid and abet a § 924(c)offense, the defendant must have advance knowledge that one of

his confederates will carry a gun, such that he still realistically could have opted out of the

crime. Id. at 78.


       Viewing the evidence in the light most favorable to the Government, the Court

rejects Pirk's argument. The jury was instructed in accordance with Rosemond, and it

returned a verdict of guilt as to Pirk on Counts 5 and 6. Based upon the evidence presented



                                            -38
at trial, a reasonable jury could conclude that Pirk knew that Jenkins would be carrying a

firearm and would use a firearm during the murders of Maue and Szymanski.

XI.    JENKINS' MOTION TO VACATE HIS CONVICTIONS ON COUNTS 3
       AND 4


       Jenkins argues that the Court should vacate his convictions on Counts 3 and 4, the

VICAR counts involving the murders of Maue and Szymanski,"because they were not in

furtherance of the RICO conspiracy alleged to have involved the [KMC]." (Dkt. 1326 at

4). In his view,the fact that other members ofthe BCMC wanted to retaliate against him for

committing the murders means that the murders could not have been for the purpose of

maintaining or increasing his position in the KMC enterprise, which was engaged in

racketeering activity. {See id. at 4-5).

       Considering the evidence in the light most favorable to the Government, the Court

rejects Jenkins' argument. Jenkins' motion challenges the Government's proof that the

murders were to maintain or increase his position within the KMC. {See id.). Based on

the evidence presented at trial, a reasonable jury could conclude that the evidence

demonstrated that Pirk ordered Jenkins to carry out the murders in order to retaliate against

what was believed to be Maue's and Szymanski's betrayal of the KMC,and that Jenkins

carried out that order and, as some witnesses testified,"did what he had to do." From those

circumstances, the jury could reasonably conclude that Jenkins carried out the murder at

the request of the KMC's National President in order to maintain his position within the

KMC enterprise—in other words, he was following orders, and carrying out those orders

was expected of him by virtue of his membership in the KMC. In fact, Jenkins was


                                           -39-
witnessed leaving the scene ofthe murders yelling "LKDK"(meaning "Live a Kingsman,

Die a Kingsman")—^representing direct evidence that the murders were linked to Jenkins'

role within the KMC. Thus,the motive element ofthe VICAR counts was satisfied in this

case. United States v. Thai, 29 F.3d 785, 817(2d Cir. 1994)("The motive requirement is

thus satisfied if 'the jury could properly infer that the defendant committed his violent

crime because he knew it was expected of him by reason of his membership in the

enterprise or that he committed it in furtherance of that membership.'" (quoting United

States V. Concepcion, 983 F.2d 369, 381 (2d Cir. 1992))); see also United States v.

Krasniqi, 555 F. App'x 14, 18 (2d Cir. 2014)(finding motive element satisfied where

defendants killed a fellow member of an enterprise who the defendants believed had

betrayed the enterprise, such that killing was done to maintain defendants' leadership in

the enterprise and to punish for disloyalty).

XII.   DEFENDANTS'RULE 33 ARGUMENTS

       A.     Enix's Rule 33 Arguments


       Enix argues that a new trial is necessary for two reasons: (1) the jury did not

unanimously agree that he joined the same racketeering conspiracy as his co-defendants;

and (2) the interest of justice weighs in favor of a new trial on all counts against him

because he is not guilty. (Dkt. 1322-1 at 44-46). Those arguments echo those raised in

support of Enix's Rule 29 motion, discussed previously. For the same reasons the Court

rejects Enix's Rule 29 motion, he has failed to show the "extraordinary circumstances"

necessary to warrant a new trial under Rule 33.



                                           -40
         B.    Pirk's Rule 33 Arguments


         Pirk argues that he is entitled to a new trial because of two purported flaws in

Caruso's testimony:(1)Caruso gave inconsistent testimony about Pirk's alleged request to

have Caruso kill Maue; and (2) Caruso's testimony was patently unbelievable in light of

his criminal history, perjury, and admitted willingness to lie to advance his own interests.

(Dkt. 1325-1 at 19-20).

         However credible Caruso may or may not be, his testimony is not an "extraordinary

circumstance" warranting a new trial. Caruso was one ofdozens ofGovernment witnesses,

and even setting aside his testimony, there was more than sufficient proof of Pirk's guilt

on the charges of which he was convicted. Accordingly, no new trial is warranted on this

basis.


         C.    Jenkins' Rule 33 Arguments


         Jenkins argues that he is entitled to a new trial for two reasons: (1) Enix elicited

testimony from FBI Special Agent Samuels("Agent Samuels")and also presented his own

testimony,that he thanked the FBI agents for "getting the guy"that committed the murders,

and Enix was permitted to testify that his opinion as to who committed the murders had

changed by the time he was arrested; and (2)the Government presented evidence of cell-

site location information from Jenkins' cellphone that was obtained without a warrant, in

violation of Carpenter v. United States, 138 S. Ct. 2206(2018). (Dkt. 1326 at 6-8). The

Court considers each argument in turn.




                                            -41
              1.     Enix's Testimony

       Enix was permitted to testify during his direct examination, over the objections of

Jenkins' counsel, that when he was arrested on March 22,2016, and was being transported

to the federal courthouse by Agent Samuels, he thanked her "for getting the guy that killed

Paulie and DJ." The Court gave a limiting instruction to the jury during the testimony that

it was introduced for purposes ofshowing Enix's state of mind, and it was not admitted to

show who allegedly committed the murders.

       In addition, the Government elicited testimony from Agent Samuels that Enix

thanked the FBI for "getting the guy" who committed the murders. The Court instructed

the jury that the evidence could only be considered with respect to Enix, and that it was not

being admitted to prove that anyone committed the murders.

       According to Jenkins, the prejudice resulting from the testimony of Agent Samuels

and Enix is two-fold: the jury is bound to believe the testimony of a co-defendant casting

blame on another, and, had Jenkins known the testimony would have been elicited, he

would have moved for severance or pursued an alternative defense strategy. (Dkt. 1326

at 7). In his view, this warrants a new trial. The Court disagrees.

       First, the evidence of Jenkins' guilt was overwhelming. No objective view of the

evidence in this case could lead to the conclusion that Enix's statement to Agent Samuels

somehow influenced the jury's verdict with respect to Jenkins' guilt.

       Second, nothing about Enix thanking the FBI for "getting the guy" or changing his

mind about who committed the murders implicated Jenkins in particular. To the extent

that Jenkins now argues that the testimony raised a Bruton issue, the Court disagrees, as it

                                           -42-
did previously when denying Jenkins' motion for severance. See United States v. Pirk,284

F. Supp. 3d 398, 410-412 (W.D.N.Y. 2018). As the Court explained previously in that

decision, in Richardson v. Marsh, 481 U.S. 200 (1987), the Supreme Court limited the

scope ofBruton v. United States, 391 U.S. 123(1968), concluding that the Bruton doctrine

applies to a co-defendant confession that is "incriminating on its face." Id. at 208("There

is an important distinction between this case [Richardson\ and Bruton, which causes it to

fall outside the narrow exception we have created. In Bruton, the co-defendant's

confession 'expressly implicat[ed]' the defendant as his accomplice. Thus, at the time that

confession was introduced there was not the slightest doubt that it would prove 'powerfully

incriminating.' By contrast, in this case the confession was not incriminating on its face,

and became so only when linked with evidence introduced later at trial (the defendant's

own testimony)." (alteration in original)); accord United States v. Lung Fong Chen, 393

F.3d 139, 148 (2d Cir. 2004)("In Richardson v. Marsh, 481 U.S. 200 (1987), the Court

limited the reach of Bruton by holding that when a confession is redacted so that it does

not facially incriminate the defendant, its admission with a proper limiting instruction does

not violate the Confrontation Clause."). Neither the statements concerning Enix thanking

the FBI for "getting the guy" nor Enix's testimony about changing his mind about the

identity ofthe perpetrator expressly incriminated Jenkins.

       Third, the statements made by Enix came in only for the jury's consideration of

Enix, and the jury was specifically instructed that the statements should not be considered

in connection with the jury's evaluation of Jenkins' guilt. Indeed, as part of the Court's

final instructions, it charged the jury that guilt is individual and that the verdict of guilty or

                                             -43-
not guilty must be determined separately with respect to each Defendant and based solely

upon the evidence—or lack of evidence—^presented against the Defendant under

consideration and without regard to the guilt or non-guilt of anyone else.

       Finally, the suggestion that somehow Jenkins would have moved for severance or

pursued an alternative defense strategy if he had been armed with knowledge concerning

the statement's admission represents revisionist history of the pretrial proceedings in this

case. Jenkins cited to the statement in support of his severance motion (Dkt. 792 at 5), and

the Court denied that motion without any concession on the part of the Government that

the statement would not be introduced {see Dkt. 998). Rather, the relevant severance-

related pretrial concession on the part ofthe Government was its agreement not to seek to

introduce Jenkins' state-court murder conviction as part of its case-in-chief in the event

that the Court deemed the introduction of that conviction a sufficient basis to grant

severance. (Dkt. 803 at 11). During trial the Government indicated that it might not elicit

testimony from Agent Samuels concerning the statement, but ultimately the Government

did elicit the testimony because ofthe Court's decision that Enix could elicit the testimony

subject to an appropriate limiting instruction. Thus,the suggestion that the introduction of

this testimony somehow represented a sea change in the course of the trial is simply not

supportable. In addition, the simple presence of antagonistic defenses'^ does not, as a


       Contrary to Jenkins' argument, the Court rejects the notion that Bnix's testimony
somehow constituted evidence of a mutually antagonistic defense to Jenkins. The
acceptance ofthe veracity ofEnix's testimony—^that his opinion concerning the identity of
the individual who committed the murders had changed over time—did not necessarily
preclude acceptance of Jenkins' defense that he did not commit the murders. See United
States V. Yousef, 327 F.3d 56, 151 (2d Cir. 2003)("Defenses are mutually antagonistic
                                           -44-
matter of law, mandate severance. Zafiro v. United States, 506 U.S. 534, 538-39 (1993)

("Mutually antagonistic defenses are not prejudicial per se. Moreover, Rule 14 does not

require severance even if prejudice is shown; rather, it leaves the tailoring of the relief to

be granted, if any, to the district court's sound discretion.").

       Accordingly, this testimony does not constitute an extraordinary circumstance

warranting a new trial.

              2.      Carpenter-Bsised Arguments

       At trial, the Government introduced cell tower location mapping covering a seven-

day period of September 1 through 7, 2014, for Jenkins' identified cell phone. (See Gov't

Trial Ex. 3584.2). In Carpenter, the Supreme Court held that the acquisition of cell-site

location information is a search for Fourth Amendment purposes, and, as a result, "the

Government must generally obtain a warrant supported by probable cause before acquiring

such records." 138 S. Ct. at 2221. The Supreme Court issued its decision on June 22,

2018, over a month after the jury returned its verdict against Jenkins.

       In this case, the Government represents that it relied on the Stored Communications

Act("SCA"), 18U.S.C. §§2701                in order to obtain the cell site location information

to which Jenkins now objects. (Dkt. 1371 at 21). The SCA "required the Government to

show 'reasonable grounds' for believing that the records were 'relevant and material to an

ongoing investigation.'" Carpenter, 138 S. Ct. at 2221 (quoting 18 U.S.C. § 2703(d)).

"That showing falls well short of the probable cause required for a warrant. The Court


when accepting one defense requires that the jury must of necessity convict a second
defendant."(quotation and citation omitted)).
                                             -45 -
usually requires'some quantum ofindividualized suspicion' before a search or seizure may

take place." Id. (quoting United States v. Martinez-Fuerte,428 U.S. 543, 560-61 (1976)).

Accordingly, the procedure on which the Government relied is now invalid.

       The Government argues that it acted in good faith when it relied on the subsequently

invalidated warrantless procedure for obtaining cell site location information. (Dkt. 1371

at 21). The Second Circuit has confirmed that the good faith exception to the exclusionary

rule set forth in United States v. Leon,468 U.S. 897,919-21 (1984), applies to government

reliance on the now invalid warrantless procedure under the SCA. United States v.

Chambers, No. 16-163-cr,        F. App'x      ,2018 WL 4523607(2d Cir. Sept. 21, 2018).

In fact, the Second Circuit has recognized the applicability ofthe good faith exception even

when cell-site records were obtained pursuant to a subpoena as opposed to an SCA order.

See United States v. Zodhiates, 901 F.3d 137, 143-44(2d Cir. 2018).

       Moreover, unlike the defendants in Carpenter, Chambers, and Zodhiates, Jenkins

never moved to suppress the cell phone evidence in this case. See United States v. Yousef,

327 F.3d 56, 144(2d Cir. 2003)(failure to raise argument concerning suppression pre-trial

constituted waiver under Fed. R. Crim. P. 12(b)(3) where no good cause shown). Jenkins

has failed to demonstrate good cause for his failure to raise the suppression issue pretrial.

While Carpenter was not decided until after the trial, the raising ofthe issue pretrial by the

defendant in that case (as well as in the Chambers and Zodhiates cases) demonstrates that

the issue could have been raised pretrial. See, e.g.. United States v. McCullough, No.

12-539-CR, 523 F. App'x 82, 83(2d Cir. Apr. 23, 2013)(failure to move to suppress cell-

site records in advance of trial constitutes waiver); see also United States v. Thomas, 897

                                           -46-
F.3d 807, 815 (7th Cir. July 26, 2018)(failure to raise motion to suppress cell-site location

information pre-trial not supported by good cause; uncertainty concerning legal issue prior

to Carpenter did not constitute good cause).

       Finally, the evidence of Jenkins' travels between September 1, 2014, and September

7, 2014, as depicted by Government Exhibit 3584.2, was separately corroborated by other

evidence introduced in the case, including eyewitness testimony from numerous witnesses.

Therefore, the admission of the evidence (even if in error) was harmless beyond a

reasonable doubt.


XIII. CONCLUSION


       For the foregoing reasons, the Court denies Defendants' post-verdict motions(Dkt.

1322; Dkt. 1325; Dkt. 1326), except for Defendants' challenges based upon Sessions v.

Dimaya,       U.S.     , 138 S.Ct. 1204 (2018), to their convictions on Count 2 under 18

U.S.C. §§ 924(e)(l)(A)(i) and 2, and on that issue the Court continues to reserve decision

and will issue a separate Decision and Order.

       SO ORDERED.




                                                            THAyWHEFO
                                                           tates^istrict^moee
Dated: December 19, 2018
       Rochester, New York




                                           -47-
